UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                     _______________________

                           No. 91-5097
                     _______________________


                 RAPIDES REGIONAL MEDICAL CENTER,

                        Plaintiff, Intervenor-Defendant-Appellee,

                              versus

           SECRETARY, DEPARTMENT OF VETERANS' AFFAIRS,

                       Defendant, Intervenor-Defendant-Appellant,

                                 and

                  ST. FRANCES CABRINI HOSPITAL,

                          Movant, Intervenor-Plaintiff-Appellant.


_________________________________________________________________

          Appeals from the United States District Court
              for the Western District of Louisiana
_________________________________________________________________

                       (September 24, 1992)

Before GOLDBERG, JONES, and DeMOSS, Circuit Judges.

EDITH H. JONES, Circuit Judge:

          The centerpiece of this dispute is a dual energy linear

accelerator, a sophisticated radiation therapy device used on

cancer patients. Two hospitals in Rapides Parish, Louisiana -- one

private, the other operated by the Department of Veterans Affairs

(VA) -- entered into a "sharing agreement" for the acquisition and

joint use of such an accelerator.       Under the agreement, the

Alexandria Veterans Affairs Medical Center (VAMC) would procure the

accelerator, with nearby St. Francis Cabrini Hospital (Cabrini)
donating one-half the cost of the machine to the VAMC.1            The VAMC-

owned accelerator would then be housed at Cabrini and available for

use by both institutions.        Shortly before negotiations over the

sharing agreements had been completed, neighboring Rapides Regional

Medical Center (Rapides) got wind of the deal and sought to block

it.   Rapides, which operates two linear accelerators of its own,

and which currently provides accelerator and related services to

the   VAMC,2   charged   that   the    sharing   agreement    violated    the

Competition in Contracting Act of 1984 (CICA), 41 U.S.C. § 251 et.

seq., because it was never subjected to public bidding.             After an

administrative appeal dismissed as untimely by the Comptroller

General,3 Rapides won a permanent injunction against the sharing

agreement in district court.          Rapides Regional Medical Center v.

Derwinski, 783 F. Supp. 1006 (W.D. La. 1991).              Both the VA and




      1
            The VAMC-Cabrini agreement consisted of: (1) a Letter of Intent
between the VAMC and Cabrini; (2) a Memorandum of Understanding between the
two facilities ("MOU"), requiring Cabrini to donate one-half the cost of the
accelerator -- approximately $750,000 -- to the VAMC in exchange for housing
and operating it at Cabrini; (3) a proposed sharing agreement, governing the
joint use of the accelerator and providing for Cabrini to render certain
related services to VAMC and its patients; and (4) a cost analysis for the
accelerator.
      2
            From March 1985 to the period relevant to this lawsuit, the VAMC
contracted with Rapides for radiation therapy using Rapides' accelerator. In
late 1989, VA officials, apparently concerned that Rapides was charging too
much for the use of its accelerator and related services, began exploring
possible alternatives. When the VA learned that Cabrini was planning to
acquire its own accelerator, it entered into negotiations for a possible
sharing agreement, culminating in the signing of the MOU in August 1990.
Rapides estimates that its contract with the VA accounts for twenty percent
(20%) of its total revenue from radiation therapy services.
      3
            Rapides Regional Medical Center, No. B-242601, 91-1 C.P.D. ¶ 159
(Feb. 12, 1991), reconsideration denied, Rapides Regional Medical Center --
Reconsideration, No. B-242601.2, 91-1 C.P.D. ¶ 614 (June 28, 1991).

                                       2
Cabrini, which had intervened in those proceedings, appealed the

district court's decision, and we granted expedited review.

                                    I.

                         STATUTORY BACKGROUND

           Before discussing the merits of this case, it may be

helpful to trace its statutory contours.        Rapides asserts that the

Competition in Contracting Act governs this action.                Appellee

alleges, and the district court agreed, that the VAMC-Cabrini

sharing agreement violates CICA's general requirement that federal

procurement contracts be awarded competitively.4 CICA responded to

Congressional findings that many federal procurement contracts were

     4
           CICA provides in relevant part:

                 (1)   Except as provided in subsection (b), (c), and (g) of
           this section and except in the case of procurement procedures
           otherwise expressly authorized by statute, an executive agency in
           conducting a procurement for property or services --

                       (A)   shall obtain full and open competition through
                 the use of competitive procedures. . . and
                       (B)   shall use the competitive procedure or
                 combination of competitive procedures that is best suited
                 under the circumstances of the procurement.

                 (2)   In determining the competitive procedures appropriate
           under the circumstance, an executive agency--
                      (A)   shall solicit sealed bids if--
                            (i)   time permits the solicitation, submission,
                      and evaluation of sealed bids;
                            (ii) the award will be made on the basis of
                      price and other price-related factors;
                          (iii)   it is not necessary to conduct discussions
                      with the responding sources about their bids; and
                            (iv) there is a reasonable expectation of
                      receiving more than one sealed bid; and
                       (B)   shall request competitive proposals if sealed
                 bids are not appropriate under clause (A).
41 U.S.C. § 253(a).

                                     3
awarded    on    a     sole-source     basis,    resulting     in   widespread

inefficiencies and wasteful government spending.              According to its

drafters, the Act's objectives were "to establish a statutory

preference for the use of competitive procedures in awarding

federal contracts for property or services, to impose restrictions

on the awarding of noncompetitive contracts, and to permit federal

agencies to use the competitive method most conducive to the

conditions of the contract."         S. Rep. No. 50, 98th Cong., 2d Sess.,

reprinted in 1984 U.S. Code Cong. & Admin. News 2174, 2180.

           The VA does not contend that its sharing agreement with

Cabrini falls within any of the seven enumerated exceptions to CICA

that permit sole-source procurement.5             However, both Cabrini and

the VA would find refuge in the savings clause to § 253(a)(1),

which exempts from CICA "procurement procedures otherwise expressly

authorized by statute."            As asserted proof of this authority,

appellants cite 38 U.S.C. § 8153, empowering the VA to enter into


     5
            On appeal, Cabrini attempts to avail itself of the exception
provided by § 253(b)(1)(A), which provides:
           (b)       exclusion of particular source; restriction of solicitation
                     to small business concerns
     (1)   An executive agency may provide for the procurement of property or
     services covered by this section using competitive procedures but
     excluding a particular source in order to establish or maintain any
     alternative source or sources of supply for that property or service if
     the agency head determines that to do so--
                 (A)   would increase or maintain competition and would
           likely result in reduced overall costs for such procurement, or
           for any anticipated procurement, of such property or services[.]

By its own terms, however, subsection (b)(1)(A) applies only to agencies that
are already "using competitive procedures." The VA stipulated before the
district court that it did not use competitive procedures when it entered into
the sharing agreement with Cabrini. In any event, Cabrini raises this
argument for the first time on appeal, and we will not consider it here.


                                         4
sharing agreements for the acquisition and joint use of advanced

medical technology.6

          Congress initially authorized the sharing program set

forth in § 8153 "for the exchange of use (or under certain

conditions   the    mutual   use)   of       specialized   medical   facilities

between Veterans' Administration hospitals and other public and

private hospitals or medical schools in a medical community."                S.

Rep. No. 1727, 89th Cong., 2d Sess., reprinted in 1966 U.S. Code


     6
          Section 8153 provides:

                (a)   To secure certain specialized medical resources which
          otherwise might not be feasibly available or to effectively
          utilize certain other medical resources, the Secretary may, when
          the Secretary determines it to be in the best interest of the
          prevailing standards of the Department medical care program, make
          arrangements, by contract or other form of agreement, as set forth
          in clauses (1) and (2) below between Department health-care
          facilities and other health-care facilities (including organ
          banks, blood banks, or similar institutions), research centers, or
          medical schools:
                         (1)   for the mutual use, or exchange of use, of
                   specialized medical resources when such an agreement will
                   obviate the need for a similar resource to be provided in a
                   Department health care facility; or
                         (2)   for the mutual use, of specialized medical
                   resources in a Department health care facility, which have
                   been justified on the basis of veterans' care, but which are
                   not utilized to their maximum effective capacity.
                (b)   Arrangements entered into under this section shall
          provide for reciprocal reimbursement based on a methodology that
          provides appropriate flexibility to the heads of the facilities
          concerned to establish an appropriate reimbursement rate after
          taking into account local conditions and needs and the actual
          costs of the providing facility of the resource involved. Any
          proceeds to the Government received therefrom shall be credited to
          the applicable Department medical appropriation and to funds that
          have been allotted to the facility that furnished the resource
          involved.
          . . .
                (e)   The Secretary shall submit to the Congress not more
          than 60 days after the end of each fiscal year a report on the
          activities carried out under this section.



                                         5
Cong.     &   Admin.   News   4210,   4219-20.    In   1985,   after   CICA's

enactment, Congress expanded the sharing program to other medical

facilities, appropriating up to $10 million for a pilot program in

which VA facilities would purchase advanced medical equipment so

long as non-federal sources agreed to finance at least fifty

percent (50%) of the acquisition costs.          Conf. Rep. No. 363, 99th

Cong., 1st Sess. 22 (Nov. 8, 1985).              According to the Senate

Appropriations Committee:

              The purpose of this funding is to help the VA to acquire
              costly, advanced state-of-the-art medical equipment more
              easily and to provide a means of using that equipment to
              maximum effectiveness by encouraging long-term sharing
              with community institutions. . . . The Committee
              recognizes that there are limits to what medical
              communities and the Federal Government can individually
              accomplish, but believes that this proposed arrangement
              will provide VA beneficiaries and the VA medical centers
              and community medical institutions with access to
              prohibitively expensive major medical equipment which
              would otherwise not be available to either.

S. Rep. No. 99-129, 99th Cong., 1st Sess. 82, 88-89 (Aug. 28,

1985).7

              Shortly after Congress began funding the sharing program,

the Veterans Administration (predecessor to the Department of

Veterans Affairs) promulgated interim rules to implement CICA. See

51 Fed. Reg. 23065-73 (June 25, 1986).             Significantly, the VA

stipulated that "[s]haring contracts negotiated under 38 U.S.C.

§ 5053 are approved for other than full and open competition."            Id.


      7
            Congress authorized the expanded sharing program, which is
officially known as the Advanced Technology Medical Equipment Acquisition and
Sharing Program, in 1990. See Pub. L. 101-366, Title II, § 202 (b), Aug. 15,
1990, 104 Stat. 438. However, the above-cited Conference Report, see Conf.
Rep. No. 363, id., indicates that Congress began funding the sharing program
as early as 1985 -- nearly five years before it was formally authorized.

                                        6
at 23066.8      The VA explained that its "[j]ustification and approval

procedures for proposed noncompetitive acquisitions . . . are

critical in effectively implementing the CICA and will provide the

basis for compiling the VA annual report to Congress."                       Id. at

23065.     The VA's interim rules were finalized and implemented in

1987.    See 52 Fed. Reg. 28559, 28560 (July 31, 1987).9

             To summarize:        Congress first adopted the VA sharing

program    in    1966.     The     program    as   enacted     did    not    address

competitive procurement procedures. Congress enacted CICA in 1984,

creating a statutory presumption in favor of competition "except in

the case of procurement procedures . . . expressly authorized by

statute."        The following year, Congress expanded the sharing

program by appropriating funds to finance the acquisition and joint

use of advanced medical equipment along the lines of the VAMC-

Cabrini agreement.          In    response,    the   VA   in   1987   implemented

regulations providing that despite CICA's enactment, the sharing

program did not require full and open competition.                          Finally,

Congress amended the sharing program in 1990 at what is now § 8153,

expanding the existing program substantially but making no mention

of CICA.

             Against     this    statutory    backdrop,    the   district      court

permanently enjoined the VAMC-Cabrini agreement after holding that



      8
            38 U.S.C. § 5053 was later recodified as § 8153. See Pub. L. 102-
40, Title IV, § 402(b)(1), May 7, 1991, 105 Stat. 238. As earlier noted, the
1990 program set forth in what is now § 8153 is an expansion of the original
VA sharing program, first enacted in 1966 as § 5053.
     9
             See also 48 C.F.R. 806.302-5(b) (1991).

                                        7
Congress did not explicitly exempt the sharing program from CICA

when it amended § 8153 in 1990.           While acknowledging the VA

regulation set forth at 48 C.F.R. 806.302-5(b), which exempts the

sharing program from CICA, the court noted:

          48 C.F.R. 806.302-5(b) . . . antedates [sic]
          the rather precise statutory language of
          "otherwise expressly authorized by statute" as
          founded in 41 U.S.C. § 253(a). Congress said
          that the public bid law can be circumvented by
          express language contained in a statute. The
          regulation from the Veterans Administration is
          not a statute. Congress created the measuring
          stick and retained the power to delete public
          bid law requirements from contracts for goods
          and services. The VA is powerless to change
          the clear procedure set by Congress.
783 F. Supp. at 1008.    The district court did not address the pre-

CICA legislative history of § 8153, nor did it review the 1985

appropriations legislation expanding the existing sharing program

to private hospitals.

          Cabrini and the VA argue that Congress never intended the

Competition in Contracting Act to apply to a sharing program that

has been on the books since 1966.       The program is either exempted

from the Act by § 8153, they contend, or falls outside CICA because

sharing agreements do not involve the "procurement" of equipment.

Appellants also challenge Rapides' standing to sue.        We address

these arguments in reverse order.

                                  II.

                              STANDING

          Cabrini and the VA first contend that the district court

erred in failing to enter a specific finding that Rapides has

standing to bring this lawsuit.    They insist on a remand or, in the

                                   8
alternative, a ruling that as a matter of law Rapides lacks

standing to sue.    Appellants acknowledge that disappointed bidders

have prudential standing under the Administrative Procedure Act to

challenge agency violations of federal procurement requirements.

See Scanwell Laboratories, Inc. v. Shaffer, 424 F.2d 859, 873 (D.C.

Cir. 1970); Hayes International Corp. v. McLucas, 509 F.2d 247, 257

(5th Cir.), cert. denied, 423 U.S. 864, 96 S. Ct. 123, 46 L. Ed. 2d
92 (1975) (adopting Scanwell).              They maintain, however, that

Rapides lacks standing because it is neither an actual nor a

prospective     bidder    on   the   VA's    plan   to   acquire   a   linear

accelerator.10     Establishing prudential standing to challenge a

government contracting decision requires:            (1) an allegation of

injury in fact; (2) a claim that CICA was "arguably" intended to

prevent the agency's action; and (3) the absence of Congressional

intent    to   withhold   judicial    review.       Contractors    Engineers

International, Inc. v. Dept. of Veterans Affairs, 947 F.2d 1298,

1300 n.9 (5th Cir. 1991); Gull Airborne Instruments, Inc. v.



     10
            The disappointed bidder requirement stems from the familiar "zone
of interests" test mandated by the Administrative Procedure Act. The APA
waives the sovereign immunity to which government agencies would otherwise be
entitled for all persons "adversely affected or aggrieved by agency action
within the meaning of a relevant statute. . . ." 5 U.S.C. § 702. In its
complaint, Rapides premised jurisdiction on 28 U.S.C. § 1331 (federal question
jurisdiction) and 31 U.S.C. § 3556 (permitting "any interested party" to
challenge alleged violations of federal procurement law). The VA suggests
that Rapides erred by failing to tie jurisdiction in this case directly to the
APA. But as the VA candidly admits elsewhere in its brief, "it does not
matter whether the suit is thought of as an APA action or an action brought
directly under CICA, so long as it is clear that the plaintiff must be an
actual or prospective bidder in order to have standing." See, e.g., Waste
Management of North America v. Weinberger, 862 F.2d 1393, 1397-98 (9th Cir.
1988); and MCI Telecommunications Corp. v. United States, 878 F.2d 362, 365
(Fed. Cir. 1989).   Neither the VA nor Cabrini challenges Rapides'
constitutional standing to bring this action. See generally Scanwell
Laboratories, 424 F.2d at 871-73.

                                      9
Weinberger, 694 F.2d 838 (D.C. Cir. 1982) (citing Control Data

Corp. v. Baldridge,11 655 F.2d 283, 288-89 (D.C. Cir.), cert.

denied, 454 U.S. 881, 102 S. Ct. 363, 70 L. Ed. 2d 190 (1981)).               We

are convinced that "[s]atisfaction of the first factor is clear

from the preceding discussion, and there is no clear and convincing

Congressional     intent    to    withhold   judicial     review."         Abel

Converting, Inc. v. United States, 679 F. Supp. 1133, 1137 (D.D.C.

1988).    As for the second requirement, assuming that the sharing

agreement was covered by CICA, that statute supplies its own

answer:

            'Interested party', with respect to a contract
            or proposed contract . . . means an actual or
            prospective bidder or offeror whose direct
            economic interest would be affected by the
            award of the contract or by failure to award
            the contract[.]

31 U.S.C. § 3551(2) (emphasis added).

            Thus, to object to the award of a contract allegedly

covered by CICA, Rapides must demonstrate that it was an actual or

prospective bidder or offeror on the sharing agreement.               Because

Rapides was not an actual bidder, the prudential standing issue

turns on its claimed status as a prospective bidder.             Appellants

insist    that   the   district   court   never   addressed    this    issue,

asserting that Rapides would not have bid on the sharing agreement

had it been given the opportunity to do so.         This is unpersuasive.

Implicit in the district court's holding that Rapides was denied


     11
            Baldridge has since been questioned by Clarke v. Securities
Industry Ass'n., 479 U.S. 388, 107 S. Ct. 750, 93 L. Ed. 2d 757 (1987), on
grounds that are not relevant here.

                                     10
the opportunity to participate in the sharing agreement is the

recognition that Rapides would have done so if given the chance.

There is sufficient evidence in the record that Rapides stood ready

and willing to participate in the sharing program had it been

offered the    opportunity     to   do   so.     In   suggesting   otherwise,

appellants ignore not only the specific allegations in Rapides'

verified complaint, but the affidavit of its president, James T.

Montgomery, who stated that "[h]ad Rapides Regional been given the

opportunity, Rapides Regional would have submitted a proposal to

VAMC in connection with consideration of submissions under the 1990

Advanced Medical Equipment Share Acquisition Program. . . ."12

While appellants point to some evidence that might be interpreted

as   disproving   Rapides'    intent     to    participate   in   the   sharing

agreement with the VAMC if offered the chance, the district court's

implied factfinding is not clearly erroneous. Anderson v. Bessemer

City, 470 U.S. 564, 573, 105 S. Ct. 1504, 1511, 84 L. Ed. 2d 518

(1985).   Had the district court been convinced that Rapides' real

motive was to block the VA-Cabrini deal rather than to make a

competing offer, it would have had to deny standing, because

Rapides would not then be an actual or prospective bidder.                This




      12
            Admittedly, Rapides sought to block the VAMC-Cabrini agreement
after it had been executed, writing letters to Members of Congress and others
asserting that the new linear accelerator was duplicative and unnecessary.
But this last-ditch lobbying effort does not controvert Rapides' contention
that it would have bid on the sharing agreement at the outset, before the
negotiations were a fait accompli.

                                       11
conclusion was not compelled by the evidence, and we decline to

overturn the court's finding.13

                                    III.

                                PROCUREMENT

            Appellants next confront CICA directly by arguing that

the shared acquisition of specialized medical resources14 for mutual

use under § 8153 is not a "procurement" within the meaning of

CICA,15 but more closely resembles a lease or sale of government

property.     The VA cites several decisions of the Comptroller

General to this effect.16         In particular, the VA directs this


      13
            We need not and do not here decide that any prospective or actual
bidder necessarily has standing to challenge a government procurement decision
arguably governed by CICA. Compare Waste Management of N. America v.
Weinberger, 862 F.2d 1393, 1397-98 (9th Cir. 1988). Affirmance of the
district court is based on Rapides' evidence that it could and would
participate in the program if offered the opportunity and that its self-
interest dictated such a decision because of its previous arrangement to
supply other radiation therapy services to the VA. Cabrini also argues that
Rapides waived its claim by failing to file a timely protest with the
Comptroller General, the federal official charged with hearing bid protests at
the administrative level. This argument wrongly assumes that the Comptroller
General has exclusive jurisdiction to hear CICA protests. In fact, the
statute expressly provides otherwise. See 31 U.S.C. § 3556 (stating that
administrative remedies under CICA are non-exclusive).
     14
            As defined by 38 U.S.C. § 8152(2):

            The term "specialized medical resources" means medical
            resources (whether equipment, space, or personnel)
            which, because of cost, limited availability, or
            unusual nature, are either unique in the medical
            community or are subject to maximum utilization only
            through mutual use.
     15
            CICA applies only to an executive agency conducting a "procurement
for property or services." 41 U.S.C. § 253(a)(1).

     16
            See Jefferson Bank & Trust, No. B-228563, 87-2 C.P.D. ¶ 390 (Oct.
23, 1987) (government agency's leasing of government-owned office space is not
a procurement and therefore subject to CICA); Crystal Cruises, Inc., No. B-
238347, 90-1 C.P.D. ¶ 141 (Feb. 1, 1990) (government award of a concession
permit allowing a shipping company to operate within a national park is a
license to enter government property, not a procurement of property or
services under CICA); and Columbia Communications Corp., No. B-236904, 89-2

                                     12
court's attention to Surface Alloys Corp., B-222703, 86-2 C.P.D.

¶ 7 (June 25, 1986).      That case involved a controversy not unlike

this one. The U.S. Navy purchased a complicated piece of equipment

known as an ion implanter and leased it to a private company that

was performing research and development under a Navy contract.

Another company protested this action, arguing that it gave the

Navy's contractor an unfair competitive advantage. The Comptroller




C.P.D. ¶ 242 (Sept. 18, 1989) (NASA did not procure property or services
within the meaning of CICA by permitting private contractor to use government
satellite).

            The degree of deference to be paid to decisions of the Comptroller
General is a matter of some dispute. According to one treatise:

           There is an increasing tendency on the part of United
           States district courts and United States Circuit
           Courts of Appeal to refer bid protest cases to the
           General Accounting Office because of that agency's
           "special competence and experience." This tendency is
           not followed in the United States Claims Court, which
           is the most prestigious court in the area of
           government contracting. It would seem that the United
           States Court of Appeals for the District of Columbia
           Circuit is of the view that a decision of the General
           Accounting Office may not be reversed unless it is
           "arbitrary and capricious," Steinthal & Co., Inc. v.
           Seamans, 455 F.2d 1289 (D.C. Cir. 1971). However, the
           majority of district courts are of the opinion that
           the decisions of the Comptroller General are advisory
           only and are not binding upon the court.
McBride & Touhey, 1A GOVERNMENT CONTRACTS at § 7.10. Appellants urge us to
afford Chevron deference to Comptroller General decisions interpreting
statutes entrusted to the GAO by Congress. See Chevron U.S.A., Inc. v.
Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S. Ct. 2778, 81
L. Ed. 2d 694 (1984). Even our pre-Chevron decisions indicate that "[w]hen
actions of procurement officials have been expressly validated by considered
decision of the GAO or are in compliance with a reasonably consistent pattern
of GAO determinations, the court should be extremely reluctant to overturn
such decisions." Kinnett Dairies, Inc. v. J.C. Farrow, 580 F.2d 1260, 1272
(5th Cir. 1978). See also J.H. Rutter Rex. Mfg. Co., Inc. v. United States,
706 F.2d 702, 711 (5th Cir.), cert. denied, 464 U.S. 1008, 104 S. Ct. 526, 78
L. Ed. 2d 709 (1983) ("[D]ecisions of the Comptroller General are entitled to
special deference given the complexities and intricacies of government
purchasing decisions.").



                                     13
General dismissed the protest, holding that the lease was not a

procurement under CICA.

            While the district court in this case did not define

"procurement" for purposes of CICA, its holding rests on the tacit

assumption that a procurement has taken place.             The question thus

remains:    Did the VA "procure" goods or services from Cabrini and

in so doing run afoul of CICA?

            For the answer, one must first examine the Memorandum of

Understanding between Cabrini and the VAMC.           It outlines several

stages     for   the   acquisition   and   mutual    use    of   the   linear

accelerator:     (1) the actual purchase of the accelerator by the VA

from the manufacturer; (2) a financing arrangement whereby Cabrini

will donate one-half of the accelerator's cost to the VA;17 and

(3) the joint use of the machine by the VA and Cabrini under the

terms of the sharing agreement to be negotiated at a later date.18

The VA emphasizes that the accelerator was purchased from the

manufacturer using competitive procurement procedures, whereas the

financing and shared use of the VA-owned accelerator is akin to a




      17
            Such donations are authorized at 38 U.S.C. § 8303. The amount of
the donation at issue in this case (fifty percent of the purchase price of the
accelerator) is consistent with the pilot program established by Congress.
See Conf. Rep. No. 363, 99th Cong. 1st Sess. at 22.
     18
          VA's brief takes pains to observe that "there is as yet
no agreement to procure such services [from Cabrini]. If the VA
contracts for such services from Cabrini, that would be a
procurement, and Rapides might well have standing to challenge
it." VA contends, however, that under § 8153, such a transaction
would still not be subject to CICA.

                                     14
lease or sale of government property.19              For its part, Rapides

argues that the transaction must be viewed as an integrated whole:

the shared acquisition of property (the linear accelerator) as well

as services (including Cabrini's facilities, personnel and other

specialized medical services).         To bolster its argument, Rapides

cites Motor Coach Industries, Inc. v. Dole, 725 F.2d 958 (4th Cir.

1984) and Yosemite Park v. United States, 582 F.2d 552 (Ct. Cl.

1978).

           In Motor Coach Industries, the Fourth Circuit held that

a trust formed by the Federal Aviation Administration to fund

ground transportation improvements at Dulles International Airport

was   public   in   character,    so   that   CICA   applied   to   all    such

improvements financed by that trust.          To fund the trust, the FAA

agreed to waive air carrier fees at Dulles provided that the

airlines deposited equivalent funds in the trust.           After analyzing

the trust's purpose, the court declared it to be a disguised

"purchasing    agent"   created   to    circumvent    normal   appropriation

channels and the federal procurement process.           Id. at 968.       While

Rapides insists that the VA-Cabrini sharing agreement is also an

"end-run" around the procurement requirements of CICA, id., Motor

Coach Industries is plainly distinguishable. Unlike the FAA trust,

the circumstances surrounding the sharing program do not suggest

any attempt to evade statutory purchase requirements. The question



      19
            Cabrini takes a slightly different position: that the VA's
procurement of the linear accelerator "has not been challenged" so that CICA
applies -- if at all -- solely to that portion of the MOU by which Cabrini is
to provide accelerator-related services to VA clients.

                                       15
here is whether the sharing agreement expressly permitted by § 8153

was for that reason not required to comply with CICA.       Further, the

VAMC-Cabrini agreement does not resemble the concession contract at

issue in Yosemite Park.      The National Park Service contracted

directly for transportation equipment and services under the guise

of a "concession" agreement conferring federal tax breaks on the

contractor.     In holding that the contractor was bound by federal

procurement laws, the court rejected the NPS's efforts to evade

those requirements by labeling what was in fact "the purchase of

services" as a "concession." 582 F.2d at 558-59.       The common

thread in both cases, absent here, is an arrangement by the federal

government to pay money or confer other benefits in exchange for

goods and services.      Under the MOU, and under § 8153, the VA

received a donation of money from Cabrini in exchange for the

shared use of a linear accelerator purchased and owned by the VAMC.



           Rapides   nonetheless   insists   that   the   definition   of

"procurement" under CICA is broad enough to encompass the VAMC-

Cabrini sharing agreement. What is at stake here, Rapides insists,

is no less than "a sole-source joint purchase and shared use

agreement that falls squarely within the statutory definition of

procurement."    And there lies the rub:     Rapides pins its hopes on

a statutory definition of "procurement" that is inapplicable to

CICA.   Specifically, Rapides cites 41 U.S.C. § 403, which provides

in relevant part:

           As used in this chapter --


                                   16
             (2) the term "procurement" includes all
             stages of the process of acquiring property or
             services, beginning with the process of
             determining a need for property or services
             and ending with contract completion and
             closeout[.]

(Emphasis added.)     The crucial phrase in this passage, "As used in

this chapter," means that § 403(2) applies exclusively to Chapter

7 of Title 41.    Chapter 7, The Office of Federal Procurement Policy

Act, 41 U.S.C. § 401 et. seq., establishes the Office of Federal

Procurement Policy within the Office of Management and Budget "to

provide overall direction of procurement policies, regulations,

procedures, and forms for executive agencies in accordance with

applicable laws."     41 U.S.C. § 402(b).      In contrast, the full and

open procurement requirements of CICA § 253(a) are set forth in

Chapter 4.    It stands to reason that the definition of procurement

for purposes of Chapter 7, which establishes an agency in the

executive branch whose mission is to oversee federal procurement

policy, is considerably broader than the definition of procurement

subject to the particularized bidding and negotiation requirements

specified by CICA.     Indeed, had Congress wanted the definition of

procurement articulated in Chapter 7 to apply to Chapter 4, it

could have done so in express terms.20




      20
            See, e.g., 41 U.S.C. § 253(g)(5) (Supp. 1992) (providing that
"[i]n this subsection, the term 'small purchase threshold' has the meaning
given such term in section 403(11) of this title"). Rapides' reliance on
Hayes v. U.S. Postal Service, 859 F.2d 354 (5th Cir. 1988), is similarly
misplaced. Hayes interpreted the definition of "procurement of services"
under the Contract Disputes Act, 41 U.S.C. § 601 et. seq., rather than CICA.
Id. at 355-56. Hayes also deals with a "procurement" of suggestions by the
government from its employees.

                                     17
           If anything, Congress' efforts to define "procurement"

for purposes of the Office of Federal Procurement Policy Act

suggest that the meaning of this term differs elsewhere in Title

41.    CICA itself does not define procurement.             Nor, for that

matter, does the Federal Acquisition Regulations System (FAR), of

which 48 C.F.R. 806.302-5(b) -- the VA's rules exempting the

sharing program from CICA -- is a part.21          However, there can be

little doubt that the word procurement is widely understood, by

lawyers and laymen alike, to denote the process by which the

government pays money or confers other benefits in order to obtain

goods and services from the private sector. Black's Law Dictionary

defines "procurement contract" as "[a] government contract with a

manufacturer or supplier of goods or machinery or services under

the terms of which a sale or service is made to the government."

BLACK'S LAW DICTIONARY 1208 (6th ed. 1991).             Rapides does not

dispute that the VA procured the linear accelerator from a private

manufacturer, in a procurement process that complied with CICA.

What Rapides fails to explain is why an agreement over future

access to government-owned property, albeit property purchased

partly with a private donation from Cabrini, justifies expanding

the definition of "procurement" beyond its generally understood

meaning.   Rapides tries to sidestep the issue by asserting that it

would have given a larger donation to the VAMC to purchase the

accelerator, although the district court made no findings on this

point.     But this does not change the fact that the VA never

      21
           See 48 C.F.R. 2.101 et. seq. (defining terms used by the FAR).

                                    18
intended to procure the accelerator from either Cabrini or Rapides.

To repeat, the classic procurement involves the government's paying

money or conferring other benefits in return for the acquisition or

use of private property or services.    This is decidedly unlike the

agreement at issue here in which the VA has received money from a

private hospital and used it to purchase a linear accelerator from

the manufacturer, in exchange for letting that hospital share its

use.

                                  IV.

                        EXPRESS AUTHORIZATION

           Finally, even assuming that the VAMC-Cabrini sharing

agreement is a "procurement" for purposes of CICA, we are persuaded

that 38 U.S.C. § 8153, which authorizes the VA to enter into such

arrangements, is a procurement procedure "expressly authorized by

statute" within the meaning of CICA § 253(a)(1) and therefore is

not subject to the Act's full and open competition requirements.

           As has been already noted, Congress originally enacted

what is now § 8153 in 1966, nearly two decades before the passage

of the Competition in Contracting Act.       In 1985, the year after

CICA's   enactment,   Congress   expanded   the   sharing   program   by

appropriating up to $10 million for a pilot program to facilitate

sharing agreements like the one later negotiated between Cabrini

and the VAMC.   Congress evidently saw no reason to revisit § 8153




                                  19
after CICA's enactment because the sharing program had historically

been operated on a sole-source basis.22

           Moreover, the language of § 8153 is inconsistent with the

district court's conclusion that the VA's sharing arrangements must

be achieved competitively.       For instance, § 8153(b) provides that

reimbursement for the shared use of equipment must be based "on a

methodology that provides appropriate flexibility to the heads of

the facilities concerned," taking into account "local conditions

and needs and the actual cost to the providing facility of the

resource involved."     This bears little resemblance to competitive

bidding procedures in which the participating government agency

attempts to ensure a steady supply and minimize its costs without

taking    into   account   added    considerations     affecting    private

contractors.     Further, § 8153(e) directs the Secretary of Veterans

Affairs to notify Congress annually "on the activities carried out

under this section."       The reporting requirement, which permits

Congress to monitor sharing arrangements such as that between

Rapides and the VAMC, would suggest that Congress sought to ensure

fairness and efficiency in such unique arrangements by means other

than competitive bidding.

           We also disagree with the district court as to the proper

role of 48 C.F.R. 806.302-5(b), which provides that "[s]haring

contracts negotiated under [§ 8153] are approved for other than


     22
            The sharing program as enacted by Congress was not subject to
competitive procurement requirements. The Comptroller General later
recognized the VA's authority under what was then § 5053 to approve such
sharing arrangements on a non-competitive basis. See Veterans Admin. No., No.
B-115559.2, 81-2 C.P.C. ¶ 369 (Nov. 2, 1981).

                                     20
full and open competition." Admittedly, this regulation, which was

implemented after CICA's enactment, "is not a statute." 783
F. Supp. at 1008.       But while the district court correctly observed

that this regulation was promulgated after the enactment of CICA,

the    court   erred   by   implying    that   the    VA   was    attempting    to

circumvent Congressional intent by exempting the sharing program

from    §   253(a)(1).      On   the   contrary,     the   VA    regulation    was

implementing Congress' post-CICA appropriations legislation that

expanded funding for the sharing program so long as non-federal

sources agreed to finance at least 50 percent of the cost of

acquiring advanced medical equipment.23            We therefore can discern

no valid reason why 806.302-5(b) should not be controlling.24

Rapides is certainly correct that "[t]he VA cannot unilaterally

exempt itself from the Congressional mandate of the CICA," but such

is not the case here.        That Congress did not specifically exempt

the sharing program from CICA in 1990, when it amended what was

then § 5053, is not especially surprising given that Congress had

created and maintained that program by means other than full and

open procurement.        Congress retained for itself the "measuring

stick," 783 F. Supp. 1008, by which to evaluate the success of the

sharing program now recodified at § 8153:            annual reports from the

      23
            See Conf. Rep. No. 363, 99th Cong., 1st Sess. at 22; and S. Rep.
No. 99-129, 99th Cong., 1st Sess. at 88-89.
       24
            Nor are we alone in reaching this conclusion. The Comptroller
General determined in this dispute that § 8153 sharing arrangements are not
subject to the full and open competition requirements of CICA. See Rapides
Regional Medical Center -- Reconsideration, No. B-242601.2, 91-1 C.P.D. ¶ 614
(June 28, 1991). The district court's opinion does not refer to this
decision, and it is therefore unclear what, if any, deference it paid to the
GAO's analysis and considered judgment.

                                       21
VA tracking activities under the program.           Section 8153(e), which

reflects Congress' willingness to exercise its oversight function,

belies the district court's claim that the VA was attempting to

circumvent Congressional priorities by promulgating 806.302-5(b).

            In view of the plain language of § 8153, its pre-CICA

legislative   history,   and   the     1985   appropriations       legislation

expanding   the   existing   sharing      program   (and   which    48   C.F.R.

806.302-5(b) was intended to implement), it must be concluded that

the VA's sharing program is expressly authorized by statute within

the meaning of CICA § 253(a)(1) and therefore does not trigger the

Act's full and open competition requirements.

                                     V.

                               CONCLUSION

            For all the foregoing reasons, we REVERSE the district

court's decision.      The permanent injunction barring the VAMC-

Cabrini Memorandum of Understanding is VACATED.




                                     22